4:18-cv-03128-RGK-MDN Doc # 88 Filed: 06/16/20 Page 1 of 2 - Page ID # 1070




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 BARBARA PERRY,                               )      4:18CV3128
                                              )
                       Plaintiff,             )
                                              )    NOTICE OF APPEAL
 vs.                                          )          and
                                              ) CERTIFICATE OF SERVICE
 ZOETIS LLC,                                  )
                       Defendant.             )

        Notice is hereby given that Barbara Perry, Plaintiff in the above captioned case,

 hereby appeals to the United States Court of Appeals for the Eighth Circuit from the

 Memorandum and Order (Doc # 84) and Final Judgment (Doc #85) entered in this action

 on the 20th day of May, 2020, which granted Defendant’s Motion for Summary Judgment

 and dismissed the above noted matter with prejudice.


                                      By:     s/Kathleen M. Neary__________________
                                              Bar Number: 20212
                                              Attorney for Plaintiff
                                              POWERS LAW
                                              411 South 13th Street, Suite 300
                                              Lincoln, NE 68508
                                              Telephone: (402) 474-8000
                                              Fax: (402) 474-5006
                                              E-mail: kathleen@vpowerslaw.com



                                    CERTIFICATE OF SERVICE

         Now on this 16th day of June, 2020 the undersigned certifies that she filed the
 above and foregoing with the Clerk of the United States District Court for the District of
 Nebraska using the CM/ECF case management system which sent notice to all counsel of
 record.
                                             s/Kathleen M. Neary________________
                                             Kathleen M. Neary NSBA 20212
4:18-cv-03128-RGK-MDN Doc # 88 Filed: 06/16/20 Page 2 of 2 - Page ID # 1071
